Cooper, Judge.
Appellee-condemnor, seeking to condemn a 1.99 acre of property pursuant to OCGA § 22-2-100, filed a condemnation action in the Superior Court of Bryan County against appellant and other named *7owners of the property. A special master was appointed by the court, and following a hearing, the special master entered an award on December 7, 1992. Appellant filed an exception to the award as well as an appeal of the award to the superior court. The superior court held a hearing on appellant’s exceptions, and the special master filed an amended award on March 4, 1993. On March 8, 1993, the superior court made the December 7 award the judgment of the court, and on March 12, 1993, appellant filed exceptions to the amended award and a notice of appeal of the valuation issue to the superior court. On March 17, 1993, appellant obtained a certificate of immediate review and subsequently filed an application for interlocutory appeal, seeking review of the March 8 order. While his application was pending, appellant filed this direct appeal of the March 8 order, contending that the judgment should not have been entered before his exceptions to the amended award were filed. On April 15, 1993, this court denied appellant’s application for interlocutory appeal. Appellant’s appeal of the issue of just and adequate compensation is still pending below.
Decided February 10, 1994.
Henderson & Henderson, DeVaul L. Henderson, Jr., Michael P. Ludwiczak, for appellant.
Edenfield, Stone & Cox, Gerald M. Edenfield, E. Lee Davis, Jr., for appellee.
“Where an appeal to a jury as to value is pending, the judgment of condemnation under the special master’s condemnation procedure is not a final judgment subject to review. . . .” City of Atlanta v. Turner Advertising Co., 234 Ga. 1, 2 (214 SE2d 501) (1975). Consequently, this appeal must be dismissed. However, “[a]ppellant will be entitled to appeal directly and raise all issues regarding the condemnation of [his] property when the issue of just and adequate compensation is no longer pending below and all issues have become final. [Cit.]” (Emphasis in original.) Cook v. Ga. Power Co., 204 Ga. App. 119, 120 (418 SE2d 451) (1992).

Appeal dismissed.


Beasley, P. J., and Smith, J., concur.